             Case 1:19-cv-00805-JLT Document 46 Filed 09/21/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BRIAN CRANE,                                     Case No.: 1:19-cv-00805 DAD JLT
12           Plaintiff,                               ORDER GRANTING IN PART STIPULATION
                                                      TO AMEND THE CASE SCHEDULE
13           v.
                                                      (Docs. 45)
14   CHEVRON NORTH AMERICA
     EXPLORATION AND PRODUCTION
15   COMPANY, et al.,
16           Defendants.
17
18           The parties have stipulated to amend the case schedule due to the COVID-19 pandemic and the
19   fact that defense counsel will be on maternity leave for several months beginning in November. (Doc.
20   45 at 2) The Court GRANTS the stipulation and ORDERS the case schedule amended as follows:
21           1.      The parties SHALL complete non-expert discovery no later than May 7, 2021;
22           2.      The parties SHALL disclose experts no later than March 23, 2021 and any rebuttal
23   experts no later than April 27, 2021. They SHALL complete expert discovery no later than May 7,
24   2021;
25           3.      The parties SHALL file non-dispositive motions, if any, no later than May 21, 2021
26   and they will be heard no later than June 18, 2021;
27           4.      The parties SHALL file dispositive motions, if any, no later than July 9, 2021 and they
28   will be heard no later than August 26, 2021;
             5.      The pretrial conference is CONTINUED to October 4, 2021 at 10:00 a.m.;
         Case 1:19-cv-00805-JLT Document 46 Filed 09/21/20 Page 2 of 2


1         6.    The trial is CONTINUED to November 29, 2021 at 8:30 a.m.

2
3    IT IS SO ORDERED.

4      Dated:   September 20, 2020                    /s/ Jennifer L. Thurston
5                                              UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
